Rao, Judge:
This appeal for reappraisement has been submitted for decision, upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, subject to the approval of the court, as follows:
1. That the involved merchandise consists of automobiles entered subsequent to the effective date of the Customs Simplification Act of 1956 and identified in the Einal List proclaimed by the Secretary of the Treasury pursuant to said Customs Simplification Act (T.D. 54521).
2. That on or about the time of exportation of the involved automobiles, such or similar merchandise was not freely offered for sale in the country of exportation for home consumption or for exportation to the United States.
3. That on or about the said time of exportation such or similar imported merchandise was not freely offered for sale for domestic consumption in the United States.
4. That the cost of production as defined in Section 402(a) (f) of the Tariff Act of 1930 as amended by the said Customs Simplification Act of the automobiles involved herein is as follows: One-tone, DM 2904 each; Two-tone, DM 2918 each; plus, for each automobile invoiced with whitewall tires and/or sliding roof, DM 35 per set of whitewall tires and DM 187.50 for sliding roof.
5. That the above-entitled appeal may be submitted on this stipulation, the same being limited to the merchandise and issues described hereinabove and abandoned in all other respects.
Upon the agreed facts, I find cost of production, as that value is defined in section 402a (f) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise covered by said appeal for reappraisement and that such values are as follows: One-tone, DM 2,904 each; two-tone, DM 2,918 each; plus, for each automobile invoiced with whitewall tires and/or sliding roof, DM 35 per set of whitewall tires and DM 187.50 for sliding roof.
Judgment will be entered accordingly.